DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               PERRY JOSEPH,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D17-291

                            [January 10, 2018]

   Appeal of order denying 3.850 motion from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Lisa M. Porter, Judge; L.T.
Case No. 04-001123 CF10D.

  Michael B. Cohen of Michael B. Cohen, P.A., Fort Lauderdale, for
appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

                      ON CONFESSION OF ERROR

PER CURIAM.

    We accept the State’s concession that the trial court erred in denying
as untimely and successive Appellant’s October 6, 2013 amended rule
3.850 motion. As acknowledged by the State, Appellant’s amended motion
was filed within the thirty (30) days the trial court provided for Appellant
to file an amended motion with a proper oath. The trial court’s December
16, 2016 order is reversed, and the matter remanded for further
proceedings on the amended motion.

   Reversed and remanded.

GERBER, C.J., KLINGENSMITH and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.